19-2293
     Chen v. Garland
                                                                                   BIA
                                                                           A078 729 935


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            SUSAN L. CARNEY,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   YONG LE CHEN,
14            Petitioner,
15
16                     v.                                        19-2293
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                   Richard Tarzia, Esq., Belle Mead,
24                                     NJ.
25
26   FOR RESPONDENT:                   Sarah L. Martin, Trial Attorney,
27                                     Office of Immigration Litigation,
28                                     United States Department of
29                                     Justice, Washington, DC.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Yong Le Chen, a native and citizen of the

6    People’s Republic of China, seeks review of the BIA’s denial

7    of his motion to reopen his removal proceedings.               In re Yong

 8   Le Chen, No. A 078 729 935 (B.I.A. July 11, 2019).              We assume

 9   the   parties’    familiarity      with   the   underlying     facts   and

10   procedural history.

11         The BIA did not abuse its discretion in denying Chen’s

12   motion to reopen.     See Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006) (reviewing denial of motion to reopen for abuse of

14   discretion).      Relying on Pereira v. Sessions, 138 S. Ct.

15   2105, 2114 (2018), Chen argued that his notice to appear

16   (“NTA”), which did not contain a hearing date and time, was

17   inadequate to vest jurisdiction in the immigration court.

18   Our decision in Banegas Gomez v. Barr, 922 F.3d 101, 110–12

19   (2d Cir. 2019), forecloses this argument.           See In re Zarnel,

20   619 F.3d 156, 168 (2d Cir. 2010) (“This panel is bound by the

21   decisions    of   prior   panels    until   such   time   as    they   are
                                         2
 1   overruled either by an en banc panel of our Court or by the

 2   Supreme Court.” (internal quotation marks omitted)).          An NTA

 3   that does not provide the date and time of the hearing vests

 4   jurisdiction with the immigration court if the noncitizen

 5   receives    a   subsequent   hearing   notice   with   the   missing

 6   information.     Banegas Gomez, 922 F.3d at 110–12.          Although

 7   Chen’s NTA did not contain the time and date of his initial

 8   hearing, he received subsequent hearing notices and appeared

 9   at his hearings.

10       For the foregoing reasons, the petition for review is

11   DENIED.    All pending motions and applications are DENIED and

12   stays VACATED.

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe,
15                                  Clerk of Court




                                      3